The appeal is by defendant from a judgment of the County Court of Nassau County convicting him of the crime of attempted bribery of a public officer, upon the verdict of a jury, and sentencing him to an indeterminate term of imprisonment in a State prison, of a minimum of one year and two months and a maximum of two years and four months. The charge upon which the prosecution was based was that the defendant, upon being halted by a policeman for driving his automobile at an excessive rate of speed, at which time the defendant was not a licensed operator, had offered the policeman $10 if he would not issue a summons. It appears that defendant served twenty-one days of his term before he was released on bail under a certificate of reasonable doubt. Judgment modified on the facts by reducing the sentence to the time already served. As so modified, the judgment is unanimously affirmed. This court is of the opinion that the sentence is excessive. Present — Nolan, P. J., Carswell, Wenzel, Schmidt and Beldoek, JJ.